Filed 10/26/2016
                    CERTIFIED FOR PARTIAL PUBLICATION*

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                     DIVISION ONE


In re D.H., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
        Plaintiff and Respondent,
v.
D.H.,                                              A147361
        Defendant and Appellant.                   (Alameda County
                                                   Super. Ct. No. SJ1502604201)



        D.H. appeals from a juvenile court order declaring him a ward of the court and
placing him on probation after he admitted to a misdemeanor count of indecent exposure.
Raising mostly constitutional claims of vagueness and overbreadth, he challenges four
probation conditions that require him: (1) not to access pornography (the no-
pornography condition); (2) to submit to warrantless searches of his electronic devices
and provide passwords (the electronics search condition); (3) to attend school regularly
(the attendance condition); and (4) not to leave home without a parent or the probation
officer’s permission (the stay-home condition). We conclude in the published section of
our opinion that the no-pornography condition is vague, and we remand for the juvenile
court to modify it in the first instance. We also affirm the attendance condition. In the


*
 Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of parts II.C. and E.

                                             1
nonpublished section of our opinion, we conclude that the electronics search condition is
overbroad and remand for the court to modify it in the first instance. We also remand for
the court to clarify whether, in light of ambiguity in the record, it intended to impose the
stay-home condition.
                                         I.
                               FACTUAL AND PROCEDURAL
                                    BACKGROUND
       In December 2015, the victim and her boyfriend’s eight-year-old son were riding a
bus in San Leandro.1 After they exited the bus, the son informed the victim that he had
seen “a male,” later identified as 16-year-old D.H., “standing behind her on the bus and
exposing his penis and masturbat[ing]” and that “the male eventually ejaculated and the
semen landed on the back of [the victim’s] clothing.” The victim had not noticed
anything at the time but discovered “a white substance” on the back of her jacket, and she
eventually reported the incident.
       Later that month, the Alameda County District Attorney filed a petition under
Welfare and Institutions Code section 602, subdivision (a) seeking to have D.H. declared
a ward of the court. The petition alleged misdemeanor accounts of battery against a bus
passenger, indecent exposure, and annoyance or molestation of a minor.2 D.H. admitted
to committing the indecent-exposure offense, and the other two counts were dismissed.
At the dispositional hearing, the juvenile court declared D.H. a ward of the court and
placed him on probation with various conditions, including the four at issue in this
appeal.




1
 The facts in this paragraph are drawn primarily from the dispositional report, which was
admitted into evidence.
2
 The allegations were made under Penal Code sections 243.3 (battery of bus passenger),
314(1) (indecent exposure), and 647.6 (annoyance or molestation of minor).

                                              2
                                              II.
                                         DISCUSSION
       A.     The Operative Version of Each Challenged Probation Condition.
       We begin by sorting out the various versions of the challenged probation
conditions that appear in our record to determine which version of each condition
controls. This is necessary because there are four different potential sources of the
operative language: the dispositional report containing the probation department’s
proposed conditions, some of which were imposed by the juvenile court at the
dispositional hearing; the court’s oral pronouncement at that hearing; that hearing’s
minute order, which was signed by the court and served on D.H. and his parents; and a
probation department document entitled “Conditions of Probation and Court Orders” that
D.H. and his parents signed. (Some capitalization omitted.)
       Although the traditional rule was that a court’s oral pronouncement of probation
conditions controlled over the written version, “the modern rule is that if the clerk’s and
reporter’s transcripts cannot be reconciled, the part of the record that will prevail is the
one that should be given greater credence in the circumstances of the case.” (People v.
Pirali (2013) 217 Cal.App.4th 1341, 1346.) Indeed, the oral pronouncement may well be
less inclusive given that “probation conditions ‘need not be spelled out in great detail in
court as long as the [probationer] knows what they are; to require recital in court is
unnecessary in view of the fact the probation conditions are spelled out in detail on the
probation order.’ ” (Ibid.)
       The no-pornography condition was not proposed in the dispositional report, but
the juvenile court orally pronounced it as follows: “You’re not to access pornography on
any electronic devices or otherwise.” The signed probation document uses the same
language except it says “other devices” instead of “otherwise.” (Capitalization omitted.)
The minute order directs, “No pornographic materials, electronic or otherwise.” We
conclude that the oral pronouncement controls because there is no clear indication that
the court intended to impose the version in either the minute order or the signed
document.

                                               3
       The dispositional report contains a proposed search term—“Submit person and
any vehicle, room[,] or property under your control to search by Probation Officer or
Peace Officer with or without a search warrant at any time of day or night”—but does not
include language covering electronic devices and passwords. The juvenile court orally
pronounced the challenged condition as follows: “[A]ny electronic devices in your
possession or control are subject to search, and you’re to provide passwords to allow that
search by law enforcement officials or the probation officer.” The minute order states,
“Provide all passwords to any electronic devices, including cell phones, computers[,] or
notepads, within your custody or control, and submit such devices to search at any time
without a warrant by any peace officer. [¶] Provide all passwords to any social media
sites, including Facebook, Instagram[,] and Myspace and . . . submit those sites to search
at any time without a warrant by any peace officer.” Finally, the signed probation
document requires D.H. to “submit person and any vehicle, room[,] or property under
[his] control to search by probation officer or peace officer with or without a search
warrant at any time of day or night (including electronic devices & passwords[)].”
(Capitalization omitted.) We conclude that the court’s oral pronouncement is the
operative version, with the addition of the phrase “with or without a search warrant at any
time of day or night” from the dispositional report because the court stated that it was
imposing “the standard conditions of probation” and proceeded to read several conditions
that appeared in that report. Again, there is no clear indication that the court intended to
impose the version in either the minute order or the signed document.
       The attendance condition was expressed in the dispositional report and oral
pronouncement as “[a]ttend school regularly.” The minute order states, “Attend classes
or job on time and regularly; be of good behavior and perform well,” and the signed
probation document does not contain an attendance-related probation condition. We
conclude that the oral pronouncement controls and that the directive to D.H. to “be of
good behavior and perform well” was not imposed.
       Finally, the stay-home condition was expressed in the dispositional report as “[d]o
not stay away from home unless with a parent or legal guardian or without prior

                                              4
permission of the probation officer,” and the juvenile court’s oral pronouncement
directed, “You’re not to be away from home without your parent or without prior
permission of the probation officer.” Neither the minute order nor the signed probation
document contains such a condition. We need not determine which version controls
because, as we discuss in section II.E., which is part of our nonpublished opinion, it is
unclear whether and to what extent the court intended to restrict D.H.’s ability to leave
home in light of a narrower curfew condition that was also imposed.
       As a final matter, we agree with D.H. that he “should not have to piece together
the full terms of his probation” by reviewing the various potential sources of those
conditions. Nor can he be expected to engage in the legal analysis required to resolve
conflicts and determine which version of each condition controls. Given the serious due
process concerns this lack of clarity creates, we direct the juvenile court to ensure that on
remand a single document containing all of D.H.’s probation conditions is provided to
D.H. and his parents.
       B.     The No-pornography Condition Is Unconstitutionally Vague.
       D.H. contends that the no-pornography condition is unconstitutionally vague and
must be modified to specify that he not access materials that he knows or that the
probation officer has informed him are pornographic.3 We agree that the condition is
vague but disagree that adding an express knowledge requirement would fix the problem.
We therefore remand for the juvenile court to clarify the condition’s purpose and to more
precisely conform the condition to that purpose.
       When a juvenile court places a minor on probation, it “may impose and require
any and all reasonable conditions that it may determine fitting and proper to the end that
justice may be done and the reformation and rehabilitation of the ward enhanced.”
(Welf. & Inst. Code, § 730, subd. (b); see also id., § 202, subd. (b).) “ ‘ “In fashioning
the conditions of probation, the . . . court should consider the minor’s entire social history
in addition to the circumstances of the crime.” ’ [Citation.] The court has ‘broad
3
  D.H. also contends that the term “electronic devices” is vague but does not explain his
reasoning. We decline to consider this conclusory assertion.

                                              5
discretion to fashion conditions of probation’ [citation], although ‘every juvenile
probation condition must be made to fit the circumstances and the minor.’ ” (In re P.O.
(2016) 246 Cal.App.4th 288, 293-294 (P.O.).)
       Although a juvenile court thus has broad discretion to fashion probation
conditions, “ ‘[a] probation condition “must be sufficiently precise for the probationer to
know what is required of him, and for the court to determine whether the condition has
been violated,” if it is to withstand a challenge on the ground of vagueness.’ [Citation.]
‘[T]he underpinning of a vagueness challenge is the due process concept of “fair
warning.” [Citation.] The rule of fair warning consists of “the due process concepts of
preventing arbitrary law enforcement and providing adequate notice to potential
offenders” [citation], protections that are “embodied in the due process clauses of the
federal and California Constitutions.” ’ [Citation.] We review vagueness claims de
novo.” (P.O., supra, 246 Cal.App.4th at p. 299.)
       D.H. argues that the term “pornography” is inherently vague and subjective, and
the Attorney General concedes that the condition requires modification. D.H. relies on
United States v. Guagliardo (9th Cir. 2002) 278 F.3d 868 (per curiam), which involved a
challenge to a term of supervised release that directed the defendant not to possess “ ‘any
pornography,’ including legal adult pornography.” (Id. at p. 872.) The Ninth Circuit
Court of Appeals determined that “a probationer cannot reasonably understand what is
encompassed by a blanket prohibition on ‘pornography’ ” because “[t]he term itself is
entirely subjective; unlike ‘obscenity,’ for example, it lacks any recognized legal
definition.” (Ibid.) Concluding that “[r]easonable minds can differ greatly about what is
encompassed by ‘pornography,’ ” the court “remand[ed] for the district court to impose a
condition with greater specificity.” (Ibid.) We are not aware of any published California
decision to address this precise issue, but other circuits have also concluded that the term
“pornography” is inherently vague. (E.g., Farrell v. Burke (2d Cir. 2006) 449 F.3d 470,
486; United States v. Loy (3d Cir. 2001) 237 F.3d 251, 265; but see United States v.
Phipps (2003) 319 F.3d 177, 192-193 [condition prohibiting possession of “ ‘sexually
oriented or sexually stimulating materials’ ” was “somewhat vague” but sufficiently clear

                                             6
in light of other condition to withstand constitutional challenge].) We agree with the
reasoning in these decisions and conclude that the no-pornography condition is vague.
       We decline, however, to adopt either of the parties’ proposed modifications to
address this vagueness, both of which incorporate a requirement that D.H. have advance
knowledge that materials are pornographic. In suggesting such a modification, the parties
primarily rely on two decisions, one involving a prohibition on sexually explicit material
“ ‘as defined by the probation officer’ ” and the other involving a prohibition on sexually
explicit material “ ‘deemed inappropriate by the probation officer.’ ” (People v. Pirali,
supra, 217 Cal.App.4th at p. 1344; People v. Turner (2007) 155 Cal.App.4th 1432,
1434.) Both conditions were held to be vague because they left the determination of
which materials were prohibited to the probation officer’s sole discretion and therefore
did not provide advance notice of what behavior was required. (Pirali, at pp. 1352-1353;
Turner, at p. 1436.) And both conditions were modified to cover only those materials
that the probationer was informed in advance were in the prohibited category of being
sexually explicit. (Pirali, at p. 1353; Turner, at p. 1436.)
       Pirali and Turner provide little guidance here, however, because both decisions
were concerned only with the lack of notice created by leaving the prohibited category’s
definition to the probation officer. In our view, a modification requiring D.H. to know or
to be informed in advance that materials are “pornography” fails to address the term’s
inherent vagueness. We recognize that probation conditions that restrict otherwise lawful
activity by prohibiting “association with certain categories of persons, presence in certain
types of areas, or possession of items that are not easily amenable to precise definition”
are routinely modified to add an express knowledge requirement. (People v. Moore
(2012) 211 Cal.App.4th 1179, 1185.) In these cases, however, the vagueness arises not
because the category itself is unclear, but instead because it is unclear whether particular
people, areas, or items fall within the category. Take, for example, a condition
prohibiting contact with “gang members.” Such a condition is not vague because the
term gang members is itself unclear; rather, it is vague because probationers cannot be
aware of the gang status of every person with whom they have contact. Thus, the

                                              7
condition can be made more precise by limiting it to prohibit contact with any person the
probationer actually knows is a gang member. (See People v. Leon (2010) 181
Cal.App.4th 943, 949-950.) In contrast, the no-pornography condition is vague because
the term “pornography” itself is unclear. As a result, it cannot be made sufficiently
precise by modifying it to prohibit accessing materials that the probationer knows are
pornographic because the term itself is subjective and subject to different interpretations.
Likewise, a condition prohibiting probationers from doing anything “bad” could not be
made sufficiently precise by modifying it to prohibit them from doing anything that they
know is bad. Like the term pornography, the term bad is inherently vague.
       Rather than modifying the no-pornography condition ourselves, we direct the
juvenile court to modify it to define more precisely the material the court intends to
prohibit. We suggest that in doing so the court carefully consider what purpose this
condition is intended to serve, as it is far from clear to us how restricting D.H.’s access to
any materials that might be considered pornographic will help him avoid the behavior he
exhibited in committing his offense or aid more generally in his rehabilitation. D.H. has
not challenged the condition on reasonableness or overbreadth grounds, however, and we
therefore need not decide whether a blanket prohibition on access to all pornography
could be properly imposed at all.
       C.     The Electronics Search Condition Is Reasonable Under Lent But
              Unconstitutionally Overbroad.
       D.H. claims that the electronics search condition is (1) unreasonable under
People v. Lent (1975) 15 Cal.3d 481 (Lent) and (2) unconstitutionally overbroad. We
considered a substantively identical condition in P.O., supra, 246 Cal.App.4th 288, and
we see no reason to depart from our reasoning in that case.4 Therefore, we disagree that
the condition must be stricken under Lent but agree that its scope must be narrowed.


4
 The issue whether an electronics search condition is reasonable under Lent, supra,
15 Cal.3d 481 on the basis that it enables supervision of the juvenile’s compliance with
other probation conditions is currently pending before our state Supreme Court. (In re
Ricardo P. (2015) 241 Cal.App.4th 676, review granted Feb. 17, 2016, S230923.)

                                              8
              1.     The electronics search condition is reasonable under Lent.
       As discussed above, a juvenile court has broad discretion in imposing probation
conditions. This discretion is circumscribed under Lent, however, which provides that a
condition is “invalid [if] it ‘(1) has no relationship to the crime of which the offender was
convicted, (2) relates to conduct which is not in itself criminal, and (3) requires or forbids
conduct which is not reasonably related to future criminality.’ ” (Lent, supra, 15 Cal.3d
at p. 486; P.O., supra, 246 Cal.App.4th at p. 294.) A condition is invalid only if all three
prongs of Lent are met. (P.O., at p. 294.) “We review the imposition of a probation
condition for an abuse of discretion [citation], taking into account ‘the sentencing court’s
stated purpose in imposing it.’ ” (Ibid.)
       The Attorney General contends that D.H. forfeited his challenge under Lent,
supra, 15 Cal.3d 481 by failing to object below, but this contention is belied by the
record. At the dispositional hearing, D.H.’s trial counsel objected to certain proposed
search-related conditions on the grounds that they would infringe on D.H.’s privacy and
that D.H.’s offense was unrelated to the possession of anything a search might uncover.
The juvenile court agreed that there was no need to monitor D.H.’s involvement with
drugs or weapons but indicated that the electronics search condition was needed to enable
monitoring of whether D.H. was accessing pornography. D.H.’s counsel then voiced his
continued objection. We conclude that D.H. preserved the issue for appeal.
       “The first prong under Lent, supra, 15 Cal.3d 481 that must be met to invalidate a
probation condition requires the condition to have no relationship to the offender’s
crime.” (P.O., supra, 246 Cal.App.4th at p. 294.) D.H. argues that the first prong is met
because his indecent-exposure offense did not involve the use of electronic devices. The
Attorney General’s argument otherwise is better aimed at the third prong because it
involves whether monitoring D.H.’s electronic activity for pornography will serve his
rehabilitation going forward. There is no evidence that either the use of electronic
devices more generally or access to pornography more particularly played any role in
D.H.’s offense. As a result, the first prong required to invalidate a condition is met.


                                              9
       The second prong under Lent, supra, 15 Cal.3d 481 that must be met to invalidate
a probation condition requires that the condition regulate conduct that is not itself
criminal. (P.O., supra, 246 Cal.App.4th at p. 294.) The Attorney General contends that
“a cell phone or computer can be the instrumentality of a crime,” but as we have
previously held, “there is nothing inherently illegal about using electronic devices.”
(Ibid.) Therefore, we agree with D.H. that the second prong is also met here.
       Following our decision in P.O., supra, 246 Cal.App.4th 288, we conclude that the
third prong required to invalidate a probation condition is not met, however, because the
electronics search condition is reasonably related to future criminality. As we explained
in that decision, under People v. Olguin (2008) 45 Cal.4th 375, “a probation condition
that enables probation officers ‘to supervise [their] charges effectively is . . . “reasonably
related to future criminality.” ’ ” (P.O., at p. 295, quoting Olguin, at pp. 380-381.) “The
wisdom in Olguin . . . is that effective supervision of a probationer deters, and is therefore
related to, future criminality,” and thus “upholding probation conditions through Olguin
does not undermine the limits imposed by Lent, supra, 15 Cal.3d 481.” (In re George F.
(2016) 248 Cal.App.4th 734, 741, review granted Sept. 14, 2016, S236397.) Here, the
electronics search condition reasonably relates to the effective monitoring of compliance
with the no-pornography condition (even though, as we have discussed, that condition
must be modified to define more precisely the material the juvenile court intends to
prohibit). D.H. does not contest that the electronics search condition will enable such
monitoring but instead asks us to reconsider P.O.’s analysis, particularly its reliance on
Olguin. We decline to do so, and we therefore hold that the electronics search condition
is valid under Lent because it is reasonably related to future criminality.
              2.     The electronics search condition is not narrowly tailored to its
                     rehabilitative purpose.
       “When a probation condition imposes limitations on a person’s constitutional
rights, it ‘ “must closely tailor those limitations to the purpose of the condition” ’—that
is, the probationer’s reformation and rehabilitation—‘ “to avoid being invalidated as
unconstitutionally overbroad.” ’ [Citations.] ‘The essential question in an overbreadth

                                              10
challenge is the closeness of the fit between the legitimate purpose of the restriction and
the burden it imposes on the [probationer]’s constitutional rights—bearing in mind, of
course, that perfection in such matters is impossible, and that practical necessity will
justify some infringement.’ [Citation.] ‘ “ ‘Even conditions which infringe on
constitutional rights may not be invalid [as long as they are] tailored specifically to meet
the needs of the juvenile.’ ” ’ [Citations.]” (P.O., supra, 246 Cal.App.4th at p. 297.)
       “A probation condition imposed on a minor must be narrowly tailored to both the
condition’s purposes and the minor’s needs, but ‘ “ ‘ “a condition . . . that would be
unconstitutional or otherwise improper for an adult probationer may be permissible for a
minor under the supervision of the juvenile court.” ’ ” ’ [Citation.] ‘This is because
juveniles are deemed to be more in need of guidance and supervision than adults, and
because a minor’s constitutional rights are more circumscribed. The state, when it asserts
jurisdiction over a minor, stands in the shoes of the parents. And a parent may “curtail a
child’s exercise of . . . constitutional rights . . . [because a] parent’s own constitutionally
protected ‘liberty’ includes the right to ‘bring up children’ [citation] and to ‘direct the
upbringing and education of children.’ ” ’ ” (P.O., supra, 246 Cal.App.4th at p. 297.)
We review overbreadth claims de novo. (Ibid.)
       D.H. claims that the electronics search condition “significantly burdens [his]
constitutional privacy rights” by authorizing searches of his cell phone and computer.
We agree with him that the condition is not narrowly tailored to its rehabilitative purpose
“because it does not limit the scope of [a] search to . . . areas of a cell phone or computer
that would show whether [he] accessed pornography.” Instead, as did the electronics
search condition we considered in P.O., “it permits review of all sorts of private
information that is highly unlikely to shed any light on whether [the minor] is complying
with the other conditions of his probation.” (P.O., supra, 246 Cal.App.4th at p. 298; see
People v. Appleton (2016) 245 Cal.App.4th 717, 719, 725 [electronics search condition
overbroad where it authorized searches that “could potentially expose a large volume of
documents or data, much of which may have nothing to do with illegal activity,”


                                               11
including “medical records, financial records, personal diaries, and intimate
correspondence”].)
       Therefore, we hold that the electronics search condition “must be modified to limit
authorization of warrantless searches” of D.H.’s cell phone and computer data and
electronic accounts “to media of communication reasonably likely to reveal” whether he
is accessing material covered by any properly modified no-pornography condition the
juvenile court chooses to impose on remand. (P.O., supra, 246 Cal.App.4th at p. 298.)
In this case, it is appropriate for that court to modify the electronics search condition in
the first instance to ensure that the condition corresponds with any modified no-
pornography condition.
       In determining that the electronics search condition requires such modification, we
reject D.H.’s contention that the condition should be further limited to exclude social-
media accounts. D.H. argues that various social-media sites “ban content with nudity or
sexual activity and, thus, would assuredly not reveal whether [he] improperly accessed
pornography.” (Italics in original.) Even assuming this is true, however, the fact that a
site does not permit such content to be posted does not mean that it is never posted, that it
cannot be viewed before a site removes it, or that it cannot be sent through a site’s private
messaging function. D.H. also claims that the term “electronic devices” is both vague
and overbroad as used in this condition, but he again fails to provide any reasoned
argument on the point. Therefore, we conclude that no additional modification based on
these concerns is warranted.




                                              12
       D.     The Attendance Condition Is Sufficiently Clear in Light of Another
              Condition of D.H.’s Probation Requiring Him to Obey School Rules.
       D.H. next contends that the attendance condition is vague because the direction
that he “ ‘attend school regularly’ ” does not make sufficiently clear what behavior will
result in a violation of probation.5 We disagree.
       As stated above, a juvenile court’s broad discretion to fashion probation conditions
is limited by the principle that “ ‘[a] probation condition “must be sufficiently precise for
the probationer to know what is required of him, and for the court to determine whether
the condition has been violated,” if it is to withstand a challenge on the ground of
vagueness.’ ” (P.O., supra, 246 Cal.App.4th at p. 299.) Our review is de novo. (Ibid.)
       D.H. argues that the attendance condition is vague because it does not “notify
[him] how many absences from school . . . would give rise to a probation violation . . .
[and] fails to make clear whether missing one class . . . would be enough to constitute a
violation.” The Attorney General responds that the “common sense” interpretation of the
condition is that it requires D.H. “to attend school when [it is] in session and to stay there
during school hours” but does not require attendance when he has an excused absence.
Although the command to attend “regularly” is arguably vague in a vacuum, we agree
that the condition clearly requires the standard of behavior the Attorney General
identifies, based on another condition of D.H.’s probation directing him to “[o]bey school
rules.” (See People v. Forrest (2015) 237 Cal.App.4th 1074, 1080 [a “probation
condition should be evaluated in its context, and only reasonable specificity is
required”].) As a result, the attendance condition does not require modification.
       E.     On Remand, the Juvenile Court Must Clarify Whether It Intended to Impose
              the Stay-home Condition.
       Finally, D.H. contends that the stay-home condition should be stricken because it
does not govern over a narrower curfew-related probation condition the juvenile court

5
  D.H. also contends that other portions of the attendance condition that are set forth only
in the dispositional hearing’s minute order are vague. We need not address these
arguments because we have concluded that the minute order’s version of the condition
does not control.

                                              13
imposed and because it is unconstitutionally vague and overbroad. But we cannot
determine from the record whether the court intended to impose this condition, and we
therefore remand for the court to clarify whether it did. Consequently, we do not reach
the constitutional issues.
       One version of the stay-home condition appears on the list of proposed probation
conditions in the dispositional report: “Do not stay away from home unless with a parent
or legal guardian or without prior permission of the probation officer.” In reading that
condition at the dispositional hearing, the juvenile court changed the wording to direct
D.H. “not to be away from home” without a parent or prior permission from his probation
officer. (Italics added.) Neither version of the condition appears in the probation
document signed by D.H. and his parents. Instead, that document provides that D.H. is to
“maintain curfew set by parent/guardian but not later than 9 p.m. without prior
permission of both parent/guardian and probation officer” (the curfew condition), a
condition also contained in the proposed conditions, the court’s oral pronouncement, and
the minute order. (Capitalization omitted.)
       D.H. urges us to conclude that the juvenile court intended to impose only the
curfew condition, not the broader stay-home condition, pointing to the facts that the latter
condition does not appear in the probation order he signed and would render the curfew
condition unnecessary. The Attorney General responds that the court’s intention to
impose the stay-home condition is established by the court’s reference to the curfew
condition as an “additional condition” at the time it was read into the record. Given the
stay-home condition’s absence from the signed probation order, the ambiguity of the
condition’s scope, and the curfew condition also imposed, we conclude that the best
course is to remand for the court to clarify whether and to what extent it intended to
restrict D.H.’s ability to leave his home alone before 9 p.m.
                                           III.
                                       DISPOSITION
       This matter is remanded with directions for the juvenile court to strike or modify
the no-pornography condition, electronics search condition, and, if applicable, stay-home

                                              14
condition in a manner consistent with this decision. The court is also directed to ensure
that a document containing all of D.H.’s operative probation conditions is prepared and
provided to D.H. and his parents. The judgment is otherwise affirmed.




                                                 _________________________
                                                 Humes, P.J.




We concur:




_________________________
Margulies, J.




_________________________
Dondero, J.




                                            15
Trial Court:              Alameda County Superior Court

Trial Judge:              Honorable Stephen Kaus

Counsel for Appellant:    Leah L. Spero, under appointment by the First District
                          Appellate Project

Counsel for Respondent:   Kamala D. Harris, Attorney General, Gerald A. Engler,
                          Chief Assistant Attorney General, Jeffrey M. Laurence,
                          Senior Assistant Attorney General, Donna M.
                          Provenzano, Supervising Deputy Attorney General,
                          Aileen Bunney, Deputy Attorney General




                                   16